Citation Nr: 1828555	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  14-24 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for Parkinson's disease to include as due to exposure to an herbicidal agent (Agent Orange).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1968 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

On his May 2014 VA Form 9, the Veteran indicated that he did not wish to have a Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a new examination and opinion are needed to ensure there is a complete record so the Veteran is afforded every possible consideration.  

Additional development is needed to clarify the exact nature and etiology of the Veteran's claimed neurologic disorder.  The evidence includes a March 2007 letter from the Veteran's private physician, who noted that the Veteran was given a diagnosis of mitochondrial myopathy in 1999.  The physician then opined that the Veteran's mitochondrial disease was due to a mutation from exposure to Agent Orange.  Following a December 2011 examination, a VA examiner diagnosed Parkinson's disease and opined that the disorder is a manifestation of the Veteran's mitochondrial myopathy.  However, other than noting an association between the two disorders and that mitochondrial myopathy was diagnosed 10 years prior to Parkinson's disease, the examiner did not fully explain the basis for this opinion.  Moreover, as noted by the Veteran's representative in a March 2018 written brief, the December 2011 examiner failed to identify the specific medical literature that she indicated she reviewed in developing the opinion in this case.  Another medical examination is needed to clarify the exact nature and etiology of the claimed disorder.

1.  Obtain any outstanding VA treatment records.

2.  Arrange for the Veteran to undergo a VA neurological examination with a neurologist (or another appropriate specialist) to determine the nature and etiology of the Veteran's claimed disorder.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the opinion.

(a)  The examiner should identify all neurological disorder(s) present during the period of the claim.  In providing the opinion, consider the medical evidence showing a diagnosis of mitochondrial myopathy and the VA treatment records showing a diagnosis of Parkinson's disease and treatment for Parkinsonism, and discuss any differences between these conditions.  Specifically, the examiner should address whether the Veteran have both Parkinson's disease in addition to Parkinson-like symptoms associated with his separate diagnosis of mitochondrial myopathy.

(b)  The examiner should provide an opinion as to whether the Veteran's mitochondrial myopathy is intercurrent to any Parkinson's disease or whether his mitochondrial myopathy caused his Parkinson's disease.

(c)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current neurological disorder, to include any Parkinson's disease, and/or mitochondrial disorder is/are related to exposure to an herbicide.

Please note that the Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his military service.

In providing this opinion, the examiner must:

* Acknowledge and consider the medical literature submitted by the Veteran in September 2010.  See September 2010 letter from the Veteran and the attached journal article.

* List the current medical literature used to support his or her opinion.

The examiner must provide specific reasons in support of the conclusion reached.

3.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

